Title: To George Washington from Westmoreland County, Va., Citizens, c.29 September 1795
From: Citizens of Westmoreland County, Virginia
To: Washington, George


          
            [c.29 Sept. 1795]
          
          At a Meeting of the Inhabitants of the County of Westmoreland, Convened in Consequence of Written invitations Circulated Through the County for the purpose of Taking the Opinion of the people on the Treaty lately Conclu[d]ed between the United States and the Brittish Nation.
          Joseph Pierce Esqr. Senior Majestrate in the Chair—The Treaty was Read, and after Some Explainations of its Object and the tendency, the following Resolutions were entered into without a desenting Voice.
          Resolved, that we Continue to possess undeminished Confidence in our Government, and that we Sincerely believe its due preservation in all its parts, essential to our Rights, Liberties & Happiness.
          Resolved, that we deem it the duty of all Good Citizens to Check by every Lawful means, the Wicked and Cunning Machinations employed with Industry and art by Certain Individuals, Their tools and adherents to withdraw the Confidence of the people from their Government, without which Confidence no free political System Can long endure, and that with deep Regret we have Marked a Certain Set of Men, exerting them selves on every Occasion which in the Course of things has presented itself for the obvious purpose of destroying a Government established by a Majority of Freemen Necessary to each Others Happiness, and who have experienced a Wonderful prosperity under the practice thereof.
          Resolved, that in the late Negotiation with Great Britain its primary Object, the preservation of peace, has been Compleatly effected, which of itself is all important, and that very Considerable additional Good has also been Acquired by the Surrender of the Western posts which Leads to the Termination of Indian Warfare, and Compensation for the Spoliations of our Commerce.
          Resolved therefore that we feel Our selves perfectly Satisfied with the Government of the United States in the late Tran[s]action, and are fully persuaded, that the Same Signal Wisdom and Love of a Country which has invariably [Marked] the Conduct of the president, and immediately produced Good to his fellow

Citizens will be found to have directed his Councils throughout his Arduous Administration—and we do for Ourselves determine to Support and Maintain, with our lives and our fortunes the Constituted Authority of our Country against foreign and domestic enemies of every Sort and description.
          
            Jos. Pierce Chairman
          
        